                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN THE MATTER OF                                 Case No. 18-mc-80136-JD

                                   8    Keith Alan Kelly #208813
                                                                                         ORDER OF SUSPENSION
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Because Keith Alan Kelly has failed to respond to the Order to Show Cause, Keith Alan

                                  14   Kelly's membership in the bar of this Court is hereby suspended.

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 7, 2019

                                  17                                                  ______________________________________
                                                                                      JAMES DONATO
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                 UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    IN THE MATTER OF                                     Case No. 18-mc-80136-JD

                                   5    Keith Alan Kelly #208813
                                                                                             CERTIFICATE OF SERVICE
                                   6

                                   7

                                   8

                                   9
                                               I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10   District Court, Northern District of California.
                                  11
                                              That on 1/7/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                                  12   copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by depositing
Northern District of California
 United States District Court




                                       said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery receptacle
                                  13   located in the Clerk's office.
                                  14
                                              Keith Alan Kelly
                                  15          7095 Indiana Ave.
                                              Ste. 200
                                  16          Riverside, CA 92506
                                  17

                                  18
                                       Dated: 1/7/2019
                                  19

                                  20
                                                                                         Susan Y. Soong
                                  21                                                     Clerk, United States District Court

                                  22
                                                                                         By:
                                  23                                                     __________________________
                                                                                         Lisa R. Clark, Deputy Clerk to the
                                  24                                                     Honorable James Donato
                                  25

                                  26
                                  27

                                  28
                                                                                         2
